DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 6/7/2021 has been entered.  Claims 1-20 remain pending in the present application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 12-13, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobs US 2674772 (hereinafter Jacobs).

    PNG
    media_image1.png
    784
    641
    media_image1.png
    Greyscale

Re. Cl. 1, Jacobs discloses: A gripper unit (Fig. 1 or Fig. 3) for gripping and handling cable ends of two cables of a cable harness (see Fig. 2, capable of gripping and handling cable ends in the same manner as shown supporting 18) comprising: two gripper jaws (4 and 5, Fig. 1 or 19-20, Fig. 5) being arranged on opposite sides of a longitudinal direction that is parallel to longitudinal axes of the two cables (see Fig. 2, opposite upper and lower sides of an axis extending into the page), the gripper jaws being movable transverse to the longitudinal direction toward each other to a closed position and away from each other to an open position (see Fig. 1, by adjusting the nut 17 or by adjusting nut 29 in Fig. 3); wherein at least one of the gripper jaws has an upper jaw member and a lower jaw member (see annotated figure 2; the annotated jaw members are upper and lower in the view shown; likewise the gripper jaws 19 and 20 form upper and lower jaw members); and at least one engagement member (12s, Fig. 1-2 or 22s, Fig. 3) that is separate from the gripper jaws (see Fig. 1-3), activatable and arranged between the upper jaw member and the lower jaw member (see annotated figure 2 and Fig. 3), wherein the cables are acted upon from an outside by the gripper jaws and the at least one engagement member in the closed position (see Fig. -32)  with one of the cables being clamped between the upper jaw member and the at least one engagement member and another of the cables being clamped between the lower jaw member and the at least one engagement member (see 18s, Fig. 2-3).
Re. Cl. 2, Jacobs discloses: the at least one engagement member is movable independently of the gripper jaws (see Fig. 1-2, by 12s being separate from 4 and 5, they are movable independently of the gripper jaws 4-5; in other words, with the nut loosened, the members 12 can be laterally moved by hand while 5 remains stationary and 4 is held so as to not move). 
Re. Cl. 3, Jacobs discloses: two of the at least one engagement member (see 12s, Fig. 1-2), wherein each of the gripper jaws has one of the upper jaw member and one of the lower jaw member (see annotated figure 2), and wherein each of the engagement members is arranged between the upper jaw member and the lower jaw member of an associated one of the gripper jaws (see annotated figure 2).
Re. Cl. 6, Jacobs discloses: the at least one engagement member is formed as a wedge (see 12s, Fig. 1-2) with at least one effective wedge surface (15-16, Fig. 2).
Re. Cl. 7, Jacobs discloses: the wedge has two of the effective wedge surface and a wedge angle between the wedge surfaces is between 30 and 90° (see 15-16, Fig. 2; by mating with 8, 9 which are 30 degrees, Col. 1, Lines 41-44, the surfaces 15-16 would also have an angle of 30 degrees).
Re. Cl. 12, Jacobs discloses: two of the at least one engagement member (see 22s, Fig. 3) each formed as a wedge (see Fig. 3), each of the wedges having an oblique effective wedge surface (23, Fig. 3) and a straight wedge surface (24, Fig. 3), and wherein the wedges are slidably movable relative to one another along the straight wedge surfaces (see Fig. 3, by adjusting 29s).
Re. Cl. 13, Jacobs discloses: two of the at least one engagement member that form a pair and that can be moved toward and away from each other (see 12, Fig. 2; by adjusting 17), wherein each of the engagement members of the pair is wedge-shaped and has a straight wedge surface and an oblique wedge surface (see Fig. 12, straight surface 14 and oblique surfaces 15-16), wherein the straight wedge surfaces support the cables and the oblique wedge surfaces can be brought into an operative connection with each other such that the oblique wedge surfaces are dependently guided during a forward movement or a backward movement of the engagement members in a closing direction or an opening direction, respectively, of the gripper jaws (see Fig. 1, by adjusting 17s).
Re. Cl. 18, Jacobs discloses: A fitting station (Fig. 1) for provisioning plug housings with pre-fabricated cable ends comprising a gripper unit according to Claim 1 (see rejection of claim 1 above) for gripping cable ends of two cables of a twisted cable harness and inserting each of the cable ends into a selected cell of a plug housing (see Fig. 2, the device is capable of being used in the claimed intended use in the same manner as shown with 18).
Re. Cl. 20, Jacobs discloses: A gripper unit (Fig. 1) for gripping and handling cable ends of two cables of a cable harness (see Fig. 2, capable of gripping and handling cable ends in the same manner as shown supporting 18)  comprising: two gripper jaws (4-5, Fig. 2) being arranged on opposite sides of a longitudinal direction that is parallel to longitudinal axes of the two cables (see Fig. 2, opposite upper and lower sides of an axis extending into the page), the gripper jaws being movable transverse to the longitudinal direction toward each other to a closed position and away from each other to an open position (see Fig. 1-2, by adjusting 17s); wherein each of the gripper jaws has an upper jaw member and a lower jaw member (see annotated figure 2; the annotated jaw members are upper and lower in the view shown); two engagement members (12s, Fig. 1-2) that are activatable (see Fig. 1-2), each of the engagement members being arranged between the upper jaw member and the lower jaw member of an associated one of the gripper jaws (see Fig. 2), the engagement members being movable independently of the gripper jaws (see Fig. 1-2, by 12s being separate from 4 and 5, they are movable independently of the gripper jaws 4-5; in other words, with the nut loosened, the members 12 can be laterally moved by hand while 5 remains stationary and 4 is held so as to not move); and wherein the cables are acted upon from an outside by the gripper jaws and the engagement members in the closed position (see Fig. 2) with one of the cables being clamped (see Fig. 2, 18s are located between 12, and 4-5).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs.
Re. Cls. 8-9, Jacobs discloses that the wedge angle is 30 degrees (see rejection of claim 7 above) and that various changes in details of construction and arrangement of parts may be made by those skilled in the art without departing from the spirit of the invention (Col. 3, Lines 28-32) but does not disclose the wedge angle is between 45 and 70 degrees or the wedge angle is 60 degrees.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of the surfaces (8 and 15-16) of Jacobs to be between 45 and 70 degrees or be 60 degrees as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobs in view of West US 2441304 (hereinafter West).
Re. Cl. 14, Jacobs does not disclose that the at least one engagement member is formed or coated with a plastic material.  West disclose a gripper unit for a cable (Fig. 1) which includes wedge engagement members (4, Fig. 1) that are formed of a plastic material (Col. 2, Lines 18-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Jacobs device to have its engagement members made out of plastic as disclosed by West since West states that such a modification provide high compressive strength and can be moulded (Col. 2, Lines 18-21).  Such a modification would be resistant to corrosion or environmental damages which could be associated with other materials (i.e. some metals).
Allowable Subject Matter
Claims 4-5, 15-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-9, 12-14, 18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bozmoski US 2004/0094674, Bukovitz US 2015/0367500 and Hawkins US 3829825 .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632